Title: Reverend [James] Smith to James Madison, 1 June 1829
From: Smith, Rev. James
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The Revd. Mr. Smith begs leave to return his thanks to Mr. Madison for the valuable books sent to him. He
                            hopes that Mr. Madison may soon recover from his present indisposition and enjoy all happiness here & hereafter—
                        
                            
                                
                            
                        
                    